Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered. 

Status of Claims and Amendments
This Office Action Correspondence is in response to amendments filed 24 May 2021. 
Claims 1, 3, 5-7, 9 are pending. Claims 1 and 9 are amended. Claim 2, 4, 6, 10 is canceled.
U.S.C. 112(b) rejection of claim 1 and 9 are withdrawn in light of the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 9 are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is withdrawn in light of amendments to the claims.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”), Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”) and Chen et al. (US 2016/0148789 A1 hereinafter “Chen”).
Regarding claim 1, Lubomirsky teaches a substrate processing apparatus (processing system 600, Fig. 6, paragraph [0078]), comprising: 
a process container (i.e. process chamber comprising the walls that form an enclosure surrounding/defining the process region 633, first plasma region 615, Fig. 6) configured to accommodate a substrate (comprising substrate 655, Fig. 6, paragraph [0078]);
a partition plate (comprising plate 623, Fig. 6) disposed between plasma generated (first plasma region 615, Fig. 6, paragraph [0083]) inside the process container and the substrate (paragraph [0079]); and 
a heat shield plate (comprising gas distribution assembly/showerhead 625, Fig. 6, paragraph [0081]) and disposed between the partition plate (comprising 623, Fig. 6) and the substrate (655, Fig. 6), wherein the heat shield plate (comprising 625, Fig. 6) is spaced apart from the partition plate (as disclosed in paragraph [0081], there is an additional spacer, which is not shown, that is positioned between 623 and 625 to isolate the plates from one another), wherein the heat shield plate (comprising 625, Fig. 6) is disposed so as to face the substrate (655, Fig. 6), wherein the heat shield plate is connected to the process container and constitutes a portion of a side wall portion (as understood from Fig. 6, 625 forms a portion of the sidewall of the overall enclosure forming the processing apparatus) of the process container (note: 625 is considered a 
wherein the partition plate (comprising 623, Fig. 6) is configured to suppress ions in the plasma from being transferred from the plasma to the substrate (paragraph [0079] discloses suppressing ionic species into the processing region 633 which is where the substrate 655 is located), 
wherein the heat shield plate (comprising 625, Fig. 6) has a plurality of passages (comprising first fluid channels 640, Fig. 6) penetrating in a thickness direction of the heat shield plate (comprising 625, Fig. 6)(paragraph [0082]),
Lubomirsky does not explicitly teach that the heat shield plate is configured to block a heat radiated from the partition plate from being transferred to the substrate such that the heat is transferred to the process container, the heat shield plate is made of metal; and wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other; wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages 
However Lubomirksy further teaches various different embodiments including an embodiment wherein a heat shield plate/showerhead (comprising 225, Fig. 2A, paragraph [0041]) can be configured to be electrically coupled to power to form plasma in a processing region (233, Fig. 2A, paragraph [0041]), (i.e. the heat shield plate/showerhead is configured to be an electrode) and Lubomirsky further teaches that a conductive metal material is a suitable material for an electrode (paragraph [0099]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a conductive metal such as the material for the heat shield plate in view of teachings of Lubomirsky as a known suitable conductive material which would enable the heat shield plate to function as an electrode to generate plasma in the substrate processing apparatus. Further, it would be obvious that the metal showerhead (625, Fig. 6) of Lubomirksy would conduct heat to the process container to which it is connected to and thus would also act as a heat shield plate.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Lubomirsky as applied above does not explicitly teach wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical 
However, Nishimura teaches a substrate processing apparatus including a partition plate (comprising partition plate 230, Fig. 10) including two plate-like members (230A and 230C, Fig. 10 and 12) including a first plate (comprising 230A, Fig. 10, and 12) in which a plurality of first slits (comprising 231A, Fig. 12, paragraph [0070]) are formed; and a second plate (comprising 230C, Fig. 10 and 12) in which a plurality of second slits (comprising 231C, Fig. 12, paragraph [0070]) are formed, the second plate (comprising 230C, Fig. 10 and 12) being disposed below the first plate (comprising 230A, Fig. 10 and 12), wherein the plurality of first slits (comprising 231A, Fig. 12) and the plurality of second slits (comprising 231C, Fig. 12) are arranged so as not to overlap with each other (paragraph [0070]), wherein the partition plate is disposed between plasma generated inside the process container and the substrate, the partition plate configured to selectively transmit radicals and suppress ions in the plasma toward the substrate (paragraph [0069]-[0070], [0073]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace or configure the partition plate (Lubomirsky: 623, Fig. 6) such that the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and to include two plate-like members including a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other in view of teachings of Nishimura in the apparatus of Lubomirsky as a known suitable alternative configuration of a partition plate which would be suitable to enable selectively transmitting radicals and suppress ions in the plasma toward the substrate. Regarding limitation “radical passages,” since Lubomirsky in view of Nishimura teaches that the partition plate selectively transmits radicals and suppresses ions in the plasma towards the substrate, one of ordinary skill in the art would 
Lubomirsky in view of Nishimura as applied above do not explicitly wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate.
However, Lubomirsky teaches that the heat shield plate (comprising 625, Fig. 6) comprises a volume 627 configured with channels 645 to distribute a second gas/precursor to the processing region (Fig. 6, paragraph [0081]-[0082]), but is silent regarding “a plurality of gas passages” and the configuration of the gas ejection ports with respect to the plurality of gas passages and radical passages.
Further, Breiling teaches a substrate processing apparatus including a shower head (i.e. heat shield plate) (103, Fig. 1A; 203, Fig. 2A-2E) having a plurality of gas passages (comprising gas distribution passages 112, Fig. 1A and 1B, paragraph [0062]; comprising gas distribution passages 212, Fig. 2A-2E, paragraph [0067]) disposed between two adjacent radical passages (comprising radical through-holes 108, Fig. 1A and 1B, paragraph [0062]; comprising radical pass through-holes 208, Fig. 2A-2E, paragraph [0067]) among the plurality of radical passages; and a plurality of ejection ports (comprising gas delivery holes 110, Fig. 1A, paragraph [0062]; comprising gas delivery holes 210, Fig. 2A-2E, paragraph [0067]) formed between two adjacent radical passages (comprising 108, Fig. 1A and 1B; comprising 208, Fig. 2A-2E) among the plurality of radical passages, each of the ejection ports (comprising gas delivery holes 110, Fig. 1A; comprising gas delivery holes 210, Fig. 2A-2E) being connected to a corresponding one of 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat shield plate (Lubomirsky: comprising 625, Fig. 6) to include a plurality of gas passages (Breiling: 112, Fig. 1A and 1B) disposed between two adjacent radical passages (Lubomirsky: 640, Fig. 6; Breiling: 108, Fig. 1A and 1B) among the plurality of radical passages; and a plurality of ejection ports (Breiling: 110, Fig. 1A) formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate in view of teachings of Breiling in the apparatus of Lubomirsky in view of Nishimura as a known suitable alternative configuration of a plate configured to deliver gas that would enable separately introducing a precursor/processing gas and an excited gas/plasma toward a substrate at the same time (Breiling: paragraph [0062]).
Lubomirsky in view of Nishimura and Breiling as applied above do not explicitly teach wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits.
However, Chen teaches a configuration having a three plate structure (comprising three filtering plates 24, Fig. 3), each plate having a plurality of through-holes (comprising 241, Fig. 3) in the thickness direction which allows radicals to pass through the through-holes (paragraph [0034], [0049]-[0051]). Chen further teaches that the alignment (i.e. corresponding) of the through-holes (241, Fig. 3) may be adjusted to meet various requirements such as processing rate and that alignment of the through holes can allow plasma (i.e. radicals) to pass through the through-holes at a higher rate (paragraph [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each radical passage (Lubomirsky: 640, Fig. 6) to correspond (i.e. align) with each of the plurality of second slits (Nishimura: 231C, Fig. 12) in view of teachings of Chen in the apparatus of Lubomirsky in view of Nishimura and Breiling to enable, after the plasma is filtered by the partition plate, a higher flow rate of gas/plasma/radicals into the processing region (Chen: paragraph [0055]).
Regarding limitation “configured to block a heat radiated from the partition plate from being transferred to the substrate,” and “such that the heat is transferred to the process container” these are functional limitations. Since Lubomirsky in view of Nishimura, Breiling Chen and teaches all of the structural limitations including a heat shield plate (Lubomirsky: 625, Fig. 6) positioned between the partition plate (623, Fig. 6) and the substrate (655, Fig. 6); and the heat shield plate is connected to the container (see teachings of Lubomirsky) substantially similarly to the instant invention (i.e. heat shield plate 625 of Lubomirsky is connected at the top of the processing space and connected to the sidewalls) and Lubomirsky additionally teaches an embodiment wherein the heat shield plate (comprising dual channel showerhead 300, Fig. 3A-3C) can include a cooling channel in an edge region of the plate (paragraph [0058]) which is a substantially similar configuration to that of the instant invention Fig. 2, paragraph [0045], the apparatus of the same is considered capable of meeting the functional limitations. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 6
However, Breiling further teaches that plates may be coated with a material to inhibit or prevent radical recombination and such materials include aluminum nitride, quartz, or sapphire (which one of ordinary skill in the art would recognize are dielectric materials) (paragraph [0065]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover the heat shield plate with a dielectric material(such as aluminum nitride quartz, or sapphire; Breiling: paragraph [0065]) in view of teachings of Breiling in the apparatus of Lubomirsky in view of Nishimura, Breiling and Chen as a known suitable configuration of a heat shield plate which would enable prevention of radical recombination (Breiling: paragraph [0065]).Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”), Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”) and Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) as applied to claims 1 and 6 above and further in view of Dhindsa et al. (US 2012/0031559 A1 hereinafter “Dhindsa”).
Regarding claim 3, Lubomirsky in view of Nishimura, Breiling and Chen teaches all of the limitations of claim 1 as applied above and further teaches that the heat shield plate includes a conductive metal (see teachings of Lubomirsky above).
Lubomirsky in view of Nishimura, Breiling and Chen does not explicitly teach that the process container and the heat shield plate is made of aluminum or aluminum alloy.
However, Dhindsa further teaches that a process container (comprising chamber 100) and its components (i.e. both walls and gas distribution unit 115) are chemically compatible with 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material such as aluminum or the like as a material for both the heat shield plate and the process container in view of Dhindsa in the apparatus Lubomirsky in view of Nishimura, Breiling and Chen as a known suitable material for a substrate processing chamber that would withstand exposure to the processing gases used in the substrate processing apparatus. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”), Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”) and Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) as applied to claim 1 and 6 above and further in view of Liang et al. (US 2014/0097270 A1 hereinafter “Liang”).
Regarding claim 5, Lubomirsky in view of Nishimura, Breiling and Chen teaches all of the limitations of claim 1 above including a heat shield plate (Kim: 125, Fig. 1) and radical passage (see teachings of Kim, Chen, and Breiling in claim 1 rejection above). 
Lubomirsky in view of Nishimura, Breiling and Chen as applied above does not explicitly teach the radical passage has a cross-sectional shape increasing in diameter toward the substrate.
However, Liang teaches a substrate processing apparatus (abstract) including a plate (comprising lower plate 325 of gas distribution assembly 300 Fig. 3D-3E, paragraph [0055];comprising lower plate 425 of gas distribution assembly 400, Fig. 4B, paragraph [0067]) having radical passages (comprising apertures 365, Fig. 3D-3E; comprising channels 465, Fig. 4B) penetrating the plate in a thickness direction and wherein the radical passages have a cross-
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the radical passage to have a cross-sectional shape increasing in diameter toward the substrate in view of teachings of Liang in the apparatus of Lubomirsky in view of Nishimura, Breiling and Chen as a known suitable alternative configuration of a heat shield plate/plate with through-holes which would enable modulation/control of fluid flow as well as control over the amount of ionic species and gas mixture delivered to the substrate (Liang: paragraph [0059],[0070]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”) in view of Nishimura et al. (US 2015/0132970 A1 hereinafter “Nishimura”), Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”) and Chen et al. (US 2016/0148789 A1 hereinafter “Chen”) as applied to claim 1 and 6 above and further in view of Zhou et al. (US 2015/0376788 A1 hereinafter “Zhou”).
Regarding claim 7, Lubomirsky in view of Nishimura, Breiling and Chen teaches all of the limitations of claim 6 as applied above including a dielectric material (Breiling: paragraph [0065]) coating a heat shield plate but does not explicitly teach wherein the dielectric material covering the heat shield plate is composed of a yttrium compound or silicon.
However, Zhou teaches that a yttrium compound (i.e. yttria) is a suitable coating material that is a substantially unreactive to radicals (i.e. prevent radical recombination) and a suitable alternative to aluminum nitride and sapphire (i.e. the dielectric materials taught in Breiling) (paragraph [0015]-[0016]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a dielectric coating material of a yttrium compound in view teachings of Zhou in the apparatus of Lubomirsky in view of Nishimura, Breiling and Chen as a known suitable alternative dielectric material that is substantially unreactive to radicals (Zhou: paragraph [0016]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2014/0227881 A1 hereinafter “Lubomirsky”),  Breiling et al. (US 2014/0235069 A1 hereinafter “Breiling”) and Chen et al. (US 2016/0148789 A1 hereinafter “Chen”).
Regarding claim 9,  Lubomirksy teaches a heat shield plate (comprising gas distribution assembly/showerhead 625, Fig. 6, paragraph [0081]; note: 625 is considered a heat shield plate since it is a plate shape and is physically between the partition plate 623 and the substrate and thus at least physically shields heat; additionally Lubomirsky teaches an embodiment wherein the heat shield plate (comprising dual channel showerhead 300, Fig. 3A-3C) can include a cooling channel in an edge region of the plate (paragraph [0058]) which is a substantially similar configuration to that of the instant invention Fig. 2, paragraph [0045])) disposed between a partition plate (comprising plate 623, Fig. 6, paragraph [0079]), which isResponse to Office Action mailed February 24, 2021 disposed between plasma generated (i.e. first plasma region 615, Fig. 6, paragraph [0083] inside a process container (i.e. process chamber comprising the walls that form an enclosure surrounding/defining the process region 633, first plasma region 615, Fig. 6) and a substrate (655, Fig. 6, paragraph [0078]), and the substrate, wherein the heat shield plate (comprising 625, Fig. 6) is disposed so as to face the substrate (655, Fig. 6), wherein the partition plate (comprising 623, Fig. 6) is configured to suppress ions in the plasma from being transferred from the plasma to the substrate (paragraph [0079] discloses suppressing ionic species into the 
Lubomirsky does not explicitly teach that the heat shield plate is configured to block a heat radiated from the partition plate from being transferred to the substrate such that the heat is transferred to the process container, the heat shield plate is made of metal; and wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other; wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate.
However Lubomirksy further teaches various different embodiments including an embodiment wherein a heat shield plate/showerhead (comprising 225, Fig. 2A, paragraph 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a conductive metal such as the material for the heat shield plate in view of teachings of Lubomirsky as a known suitable conductive material which would enable the heat shield plate to function as an electrode to generate plasma in the substrate processing apparatus. Further, it would be obvious that the metal showerhead (625, Fig. 6) of Lubomirksy would conduct heat to the process container to which it is connected to and thus would also act as a heat shield plate.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Lubomirsky as applied above does not explicitly teach wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits; and wherein the heat shield plate includes: a plurality of gas passages disposed between two adjacent radical passages among the plurality of radical passages; and a plurality of ejection ports formed between two adjacent radical passages among the plurality of radical passages, each of the ejection ports being connected to a corresponding one of the plurality of gas passages to eject a process gas toward the substrate.
However, Lubomirsky teaches that the heat shield plate (comprising 625, Fig. 6) comprises a volume 627 configured with channels 645 to distribute a second gas/precursor to 
Further, Breiling teaches a substrate processing apparatus including a shower head (i.e. heat shield plate) (103, Fig. 1A; 203, Fig. 2A-2E) having a plurality of gas passages (comprising gas distribution passages 112, Fig. 1A and 1B, paragraph [0062]; comprising gas distribution passages 212, Fig. 2A-2E, paragraph [0067]) disposed between two adjacent radical passages (comprising radical through-holes 108, Fig. 1A and 1B, paragraph [0062]; comprising radical pass through-holes 208, Fig. 2A-2E, paragraph [0067]) among the plurality of radical passages; and a plurality of ejection ports (comprising gas delivery holes 110, Fig. 1A, paragraph [0062]; comprising gas delivery holes 210, Fig. 2A-2E, paragraph [0067]) formed between two adjacent radical passages (comprising 108, Fig. 1A and 1B; comprising 208, Fig. 2A-2E) among the plurality of radical passages, each of the ejection ports (comprising gas delivery holes 110, Fig. 1A; comprising gas delivery holes 210, Fig. 2A-2E) being connected to a corresponding one of the plurality of gas passages (comprising 108, Fig. 1A and 1B; comprising 208, Fig. 2A-2E)  to eject a process gas toward the substrate (paragraph [0062], [0067]). Breiling further teaches that such a configuration enables separately introducing a precursor/processing gas and an excited gas/plasma toward the substrate/wafer at the same time (paragraph [0062]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the passages (Lubomirsky: 640, Fig. 6) to be radical passages (i.e. configured to allow the plasma which has been filtered/suppressed of ions by the partition plate 623 to allow passage of the remaining plasma radicals) and to configure the heat shield plate (Lubomirsky: comprising 625, Fig. 6) to include a plurality of gas passages (Breiling: 112, Fig. 1A and 1B) disposed between two adjacent radical passages (Lubomirsky: 640, Fig. 6; Breiling: 108, Fig. 1A and 1B) among the plurality of radical passages; and a plurality of ejection ports (Breiling: 110, Fig. 1A) formed between two adjacent radical passages among the plurality 
Lubomirsky in view of Breiling as applied above does not explicitly teach wherein the partition plate is configured to selectively transmit radicals in the plasma toward the substrate and includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the passages of the heat shield plate are radical passages, and wherein each of the radical passages is arranged to correspond to each of the plurality of second slits.
However, Lubomirsky teaches a partition plate (comprising 623, Fig. 6, paragraph [0079]).
Further,  Chen teaches a substrate processing apparatus (abstract, Fig. 3) including a configuration having a three-plate structure (comprising three filtering plates 24, Fig. 3), each plate having a plurality of through-holes (comprising 241, Fig. 3) in the thickness direction which allows radicals to pass through the through-holes (paragraph [0034], [0049]-[0051]). Chen further teaches that the alignment (i.e. corresponding) of the through-holes (241, Fig. 3) may be adjusted to meet various requirements such as processing rate and that alignment of the through holes can allow plasma (i.e. radicals) to pass through the through-holes at a higher rate (paragraph [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each radical passage (Lubomirsky: 640, Fig. 6) to correspond (i.e. align) with each of the plurality of second slits (i.e. the through-holes of a partition plate) in 
Regarding claim 9 limitation “wherein the partition plate includes at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other,” since claim 9 is drawn to only a heat shield plate any limitations regarding other parts such as “the partition plate” is beyond the scope of the claims. Since the heat shield plate (625, Fig. 6) of Lubomirsky in view of Breiling and Chen is configured to be positioned between a partition plate and a substrates, the heat shield plate would be capable/configured to be positioned between any partition plate and the substrate, including a partition plate including at least two plate-like members including: a first plate in which a plurality of first slits are formed; and a second plate in which a plurality of second slits are formed, the second plate being disposed below the first plate, wherein the plurality of first slits and the plurality of second slits are arranged so as not to overlap with each other.
Regarding limitation “configured to block a heat radiated from the partition plate from being transferred to the substrate,” and “such that the heat is transferred to the process container” these are functional limitations. Since Lubomirsky in view of Nishimura, Breiling Chen and teaches all of the structural limitations including a heat shield plate (Lubomirsky: 625, Fig. 6) positioned between the partition plate (623, Fig. 6) and the substrate (655, Fig. 6); and the heat shield plate is connected to the container (see teachings of Lubomirsky) substantially similarly to the instant invention (i.e. heat shield plate 625 of Lubomirsky is connected at the top of the processing space and connected to the sidewalls) and Lubomirsky additionally teaches an embodiment wherein the heat shield plate (comprising dual channel showerhead 300, Fig. 3A-3C) can include a cooling channel in an edge region of the plate (paragraph [0058]) which is 
Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive due to new grounds of rejection necessitated by Applicant’s amendments and further discussed hereunder.
Applicant argues (remarks page 11) regarding independent claim 1 and 9 that Kim is silent on the heat shield plate recited in amended claim 1, thus Kim fails to disclose or teach the features of "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate is spaced apart from the partition plate" recited in amended claim 1. Additionally, Kim fails to teach the detailed features of the partition plate of claim 1 and 9.
Examiner responds that rejections to independent claims 1 and 9 have been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Lubomirsky in view of Nishimura, Breiling and Chen and claim 9 is rejected as being unpatentable over Lubomirsky in view of Breiling and Chen as detailed above. In the current rejections Kim is no longer cited; therefore Applicant’s arguments directed toward Kim are moot.
Applicant argues (remarks page 12-13) regarding independent claim 1 and 9 that Nishimura fails to disclose or teach the features "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate constitutes a portion of a side wall portion of the 
Regarding applicant’s arguments against the references (Nishimura) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Nishimura is cited to teach the details of the partition plate while Lubomirsky is cited to teach a heat shield plate wherein Lubomirsky teaches amended claim limitation "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate constitutes a portion of a side wall portion of the process container” as discussed in detail above in claims rejections. Regarding limitation “such that heat is transferred to the process container,” this is a functional limitation. Since Lubomirsky in view of Nishimura, Breiling and Chen teaches all of the structural limitations of the heat shield plate including a heat shield plate (Lubomirsky: 625, Fig. 6) positioned between the partition plate (623, Fig. 6) and the substrate (655, Fig. 6); and the heat shield plate is connected to the container (see teachings of Lubomirsky) substantially similarly to the instant invention (i.e. heat shield plate 625 of Lubomirsky is connected at the top of the processing space and connected to the sidewalls) and Lubomirsky additionally teaches an embodiment wherein the heat shield plate (comprising dual channel showerhead 300, Fig. 3A-3C) can include a cooling channel in an edge region of the plate (paragraph [0058]) which is a substantially similar configuration to that of the instant invention Fig. 2, paragraph [0045], the apparatus of the same is considered capable of meeting the functional limitations. Furthermore, 
Applicant argues (remarks page 13) regarding independent claim 1 and 9  that Yamamuka discloses the shower head 5 disposed below the shutter 9, and is silent on the heat shield plate. Thus, Yamamuka fails to disclose or teach the features "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate constitutes a portion of a side wall portion of the process container such that the heat is transferred to the process container" recited in amended claim 1 and 9.
Examiner responds that rejections to independent claims 1 and 9 have been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Lubomirsky in view of Nishimura, Breiling and Chen and claim 9 is rejected as being unpatentable over Lubomirsky in view of Breiling and Chen as detailed above.  In the current rejections Yamamuka is no longer cited; therefore Applicant’s arguments directed toward Yamamuka are moot.
Applicant argues (remarks page 14) regarding independent claim 1 and 9 that Chen fails to disclose or teach the features "the heat shield plate is spaced apart from the partition plate" and "the heat shield plate constitutes a portion of a side wall portion of the process container such that the heat is transferred to the process container" recited in amended claim 1 and 9.
Regarding applicant’s arguments against the references (Chen) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Chen is cited to teach the positions of slits/apertures/holes in an upper plate with respect to the positions of slits/aperture/holes in a lower plate to control the flow of plasma/gas into the processing region. See also response to arguments paragraph 61 above.
Applicant argues (remarks page 15) regarding independent claim 1 and 9 that Breiling fails to disclose or teach the features "the heat shield plate is spaced apart from the partition plate" recited in amended claim 1 and 9.
Examiner responds that Breiling is cited to teach the limitations of the gas passage, ejection port, and radical passage configuration of the heat shield plate and not the limitation "the heat shield plate is spaced apart from the partition plate." As discussed in detail above in claims rejection, Lubomirsky teaches limitation "the heat shield plate is spaced apart from the partition plate." See also response to arguments paragraph 61 above.
In light of the above, independent claims 1 and 9 are rejected.
Additionally, dependent claims 3, 5, 6, 7 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/LAUREEN CHAN/Examiner, Art Unit 1716

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716